      Case 2:17-cv-03826-DLR Document 153 Filed 12/23/20 Page 1 of 7



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Montiah Chatman, individually and on behalf      No. CV-17-03826-PHX-DLR
     of her two minor children, J.L.C. and
10   E.V.T.P.,                                        ORDER
11                  Plaintiffs,
12   v.
13   Marci D Ferrell, et al.,
14                  Defendants.
15
16
17         On February 13, 2020, the Court granted summary judgment to Plaintiffs on count
18   one of their complaint brought pursuant to 42 U.S.C. § 1983. (Doc. 129.) Specifically, the

19   Court found that, by removing J.L.C. and E.V.T.P. (the “Boys”) from Montiah Chatman’s

20   custody without judicial authorization and in the absence of exigent circumstances,
21   Defendants violated the Fourth and Fourteenth Amendments.             (Id.)   The parties
22   subsequently prepared to proceed to trial, but logistical challenges and safety concerns

23   stemming from the COVID-19 pandemic caused the matter to be continued for at least six

24   months. (Doc. 137.) Facing delayed resolution of the matter, Plaintiffs moved for leave

25   to file a second motion for summary judgment addressing their false imprisonment and

26   negligence claims. (Doc. 138.) The Court granted the motion, reasoning that a second
27   round of dispositive motion practice would not prejudice Defendants and could be
28   productive by narrowing the issues prior to trial. Plaintiffs’ second motion for summary
      Case 2:17-cv-03826-DLR Document 153 Filed 12/23/20 Page 2 of 7



 1   judgment is now ripe. (Docs. 147-49.) The Court held oral argument on December 9, 2020
 2   and thereafter took the matter under advisement. (Doc. 152.) Plaintiff’s motion is granted
 3   in part and denied in part as described below.1
 4   I. False Imprisonment
 5          Under Arizona law, a defendant who confines another person without that person’s
 6   consent and without lawful authority is liable for false imprisonment. Spears v. Ariz. Bd.
 7   of Regents, 37 F. Supp. 3d 893, 922 (D. Ariz. 2019) (citing Slade v. City of Phoenix, 541
 8   P.2d 550, 552 (Ariz. 1975)). To be found liable, each defendant need not have physically
 9   confined the other person, themselves. Rather, a defendant is subject to liability for false
10   imprisonment if (1) the defendant acted with the intent to confine another person within
11   boundaries fixed by the defendant; (2) the defendant’s act resulted in such confinement;
12   and, (3) the other person was conscious of the confinement or was harmed by it. Gau v.
13   Smitty's Super Valu, Inc., 901 P.2d 455, 458 (Ariz. App. 1995).
14          At oral argument, Defendants conceded that they each intentionally caused the Boys
15   to be taken into custody without consent, and that the Boys were conscious of the
16   confinement or harmed by it. (Doc. 152.) Nevertheless, Defendants argued that they are
17   not liable for false imprisonment because A.R.S. § 8-821 provided them with lawful
18   authority to remove the boys. However, as the Court explained in its prior order, child-
19   removals in the absence of exigent circumstances2 or judicial authorization, such as what
20   occurred here, violate the Fourth and Fourteenth Amendments. The Constitution is the
21   supreme law of the land, and conduct that violates the supreme law of the land, by
22   definition, lacks lawful authority. See Worcester v. Ga., 31 U.S. 515, 571-72 (1832)
23   (M’Lean, J., concurring) (“No one can deny that the constitution of the United States is the
24          1
               The Court incorporates by reference the background section from its prior
     summary judgment order. (Doc. 129 at 1-4.)
25          2
              As explained in the Court’s February 13, 2020 decision, exigent circumstances in
     the child-removal context exist only when government officials have reasonable cause to
26   believe that: (1) at the time of seizure, the children are in imminent danger of suffering
     serious physical injury; (2) the scope and degree of the intrusion is reasonably necessary
27   to avert that specific injury; and (3) there is insufficient time to obtain a warrant to prevent
     such injury. Birair v. Kolycheck, No. CV-15-01807-PHX-DJH, 2018 WL 4220759, at *9
28   (D. Ariz. Sept. 5, 2018) (quoting Kirkpatrick v. Cty. of Washoe, 843 F.3d 784, 790 (9th
     Cir. 2016)).

                                                  -2-
      Case 2:17-cv-03826-DLR Document 153 Filed 12/23/20 Page 3 of 7



 1   supreme law of the land; and consequently, no act of any state legislature or of congress,
 2   which is repugnant to it, can be of any validity.”). In sum, because they violated the Fourth
 3   and Fourteenth Amendments by removing and confining the boys, Defendants could not
 4   have simultaneously acted with lawful authority. Plaintiffs have therefore established, as
 5   a matter of law, that each defendant confined the Boys without their consent and without
 6   lawful authority. The Court will grant summary judgment to Plaintiffs on their false
 7   imprisonment claim.
 8   II. Negligence
 9          “To establish a claim for negligence, a plaintiff must prove four elements: (1) a duty
10   requiring the defendant to conform to a certain standard of care; (2) a breach by the
11   defendant of the standard; (3) a causal connection between the defendant’s conduct and the
12   resulting injury; and (4) actual damages.” Gipson v. Kasey, 150 P.3d 228, 230 (Ariz. 2007)
13   (citation omitted). Here, Plaintiffs proffer four negligence per se theories in support of
14   their negligence claim against Marci Ferrell and Cindy Chrisman. Specifically, they allege
15   that A.R.S. §§ 8-821(B) and (F), 8-822(C) and 8-823 imposed duties on Ms. Ferrell and/or
16   Ms. Chrisman, which they violated, causing Plaintiffs psychological trauma. The Court
17   will address the parties’ arguments by considering each statutory provision, in turn.
18      A. A.R.S. § 8-821(B)
19      Section 8-821(B) states, in relevant part,
20                 B. A child may be taken into temporary custody by a peace
                   officer, a child welfare investigator or a child safety worker if
21                 temporary custody is clearly necessary to protect the child
                   because probable cause exists to believe that the child is either:
22
                   1. A victim or will imminently become a victim of abuse or
23                 neglect.
24
     Plaintiffs argue that, because the Court earlier determined that the Boys’ removal violated
25
     the Fourth and Fourteenth Amendments, Ms. Ferrell and Ms. Chrisman similarly violated
26
     § 8-821(B). However, the question, here, is not whether Defendants’ behavior was
27
     constitutional, but whether it violated § 8-821(B) for negligence purposes. While it is true
28
     that, to comply with constitutional due-process, child removals require a greater showing

                                                 -3-
      Case 2:17-cv-03826-DLR Document 153 Filed 12/23/20 Page 4 of 7



 1   than probable cause, the probable cause analysis is relevant because § 8-821(B) makes it
 2   so. Birair, 2018 WL 4220759, at *9.
 3          Here, a dispute of material fact exists as to whether Defendants had probable cause
 4   to believe that J.L.C. and E.V.T.P. were victims of abuse or neglect. Specifically, evidence
 5   such as J.L.C.’s sexualized behavior and the Boys’ former cohabitation with a registered
 6   sex offender suggest that Defendants had probable cause to believe that the Boys were
 7   victims of abuse or neglect. (Doc. 148 at 4.) Therefore, Plaintiffs cannot establish, as a
 8   matter of law, that Ms. Ferrell and Ms. Chrisman breached their duties under § 8-821(B).
 9   The Court will consequently deny summary judgment to Plaintiffs on their negligence
10   claim stemming from § 8-821(B).
11          B. A.R.S. § 8-821(F)
12          Section 8-821(F)3 states that a “child shall not remain in temporary custody for more
13   than seventy-two hours excluding Saturdays, Sundays and holidays unless a dependency
14   petition is filed.” Here, Defendants do not dispute breach, causation or damages. Instead,
15   they assert that § 8-821(F) did not impose a duty on Ms. Ferrell or Ms. Chrisman because
16   the harm alleged—psychological trauma to Plaintiffs—was not the harm the subsection
17   sought to prevent. See Quiroz v. ALCOA Inc., 416 P.3d 824, 829 (Ariz. 2018) (quoting
18   Gipson, 150 P.3d at 233) (“A duty may arise from a statute when the plaintiff “is within
19   the class of persons to be protected by the statute and the harm that occurred . . . is the risk
20   that the statute sought to protect against.”).
21              To ascertain whether the harm alleged was the harm § 8-821(F) sought to prevent,
22   the Court must interpret the section’s intent by giving the “words their ordinary meaning
23   unless the context suggests a different one.” State ex. Rel. Brnovich v. City of Phoenix,
24   468 P.3d 1200, 1205 (Ariz. 2020). Looking to the section’s plain meaning, the Court
25   concludes that it was not designed to prevent psychological harm to separated families.
26   Section § 8-821 does not include language suggesting that its application aims towards
27   emotional harm reduction. Rather, in addition to providing a dependency-petition-filing
28          3
             A.R.S. § 8-821(F) was effective from July 3, 2015 until June 30, 2018. Identical
     requirements are now included in § 8-821(H).

                                                      -4-
      Case 2:17-cv-03826-DLR Document 153 Filed 12/23/20 Page 5 of 7



 1   exception to the seventy-two-hour return deadline, the section includes an exception for
 2   “Saturdays, Sundays, and holidays,” suggesting that the section’s purpose is
 3   administrative. Namely, § 8-821(F) creates a three-business-day processing timetable to
 4   ensure expeditious resolution of cases. If the section had been designed, instead, to reduce
 5   emotional harm caused by family separation, it seems unlikely that it would permit longer
 6   separations during weekends and holidays, a policy that probably exacerbates trauma.
 7   Because § 8-821(F) was not designed to prevent the harm that Plaintiffs allege, Plaintiffs
 8   have not met the duty prong as a matter of law.          Summary judgment is therefore
 9   inappropriate on Plaintiffs’ negligence claim stemming from § 8-821(F).
10          C. A.R.S. § 8-822(C)
11          Section 8-822(C) states, in relevant part,
12                 C. [T]he department may not remove a child from the custody
                   of the child's parents, guardian or custodian unless both of the
13                 following occur before the removal:
14                 1. The child safety worker who is recommending the removal
                   submits the reasons for removal and supporting information to
15                 the worker's supervisor.
16                 2. The worker's supervisor reviews the reasons and supporting
                   information and approves the removal.
17
18   In their motion, Plaintiffs contend, without elaboration, that Ms. Chrisman violated § 8-
19   822(C) by “approving the removal.” (Doc. 147 at 6.) The Court sought clarification,
20   because it had been its understanding that Ms. Ferrell was the relevant “child safety
21   worker” and that Ms. Chrisman, the “supervisor,” had reviewed Ms. Ferrell’s reports and
22   approved the removal by directing Ms. Ferrell to remove the Boys. At oral argument,
23   however, Counsel raised, for the first time, the argument that Ms. Chrisman violated § 8-
24   822(C) by failing to submit her removal recommendation to “someone else” for approval.
25   (Doc. 152.) Counsel did not name the individual or group to whom Ms. Chrisman was
26   required to submit her recommendation4 or otherwise support Plaintiffs’ reading of the
27          4
              Plaintiffs, in their first motion for summary judgment, suggested that the
     department customarily “staffed” removal decisions and expressed concern that the
28   absence of staffing records addressing the Boys’ removal indicates that the decision was
     not staffed. (Doc. 110-4 at 10.) Perhaps Counsel’s reference at oral argument to “someone

                                                 -5-
      Case 2:17-cv-03826-DLR Document 153 Filed 12/23/20 Page 6 of 7



 1   statute, which appears to require an extra approval step. Without more, Plaintiffs have not
 2   met their burden to show that Ms. Chrisman breached her duty under § 8-822(C) as a matter
 3   of law. The Court will deny summary judgment to Plaintiffs on their negligence claim
 4   arising from this section.
 5          D. A.R.S. § 8-823
 6          The relevant portion of § 8-823 reads,
 7                 A. If a child is taken into temporary custody, [the] child safety
                   worker taking the child into custody shall provide written
 8                 notice within six hours to the parent or guardian of the child . .
                   .
 9
                   B. The written notice shall contain []:
10
                   1. Specific reasons as to why the child is being removed. The
11                 notice shall list the specific factors that caused the
                   determination of imminent danger.
12
13          Here, Defendants do not dispute that Ms. Ferrell tendered a temporary custody
14   notice (“TCN”) to Ms. Chatman that lacked an explanation of the specific reasons for the
15   Boys’ removal. (Doc. 110-2 at 11.) Instead, they assert that they are not liable for a
16   violation of the section, because the duty element has not been met. Specifically, they
17   argue that the harm alleged—psychological trauma suffered by Ms. Chatman—was not the
18   harm § 8-823 sought to prevent. The Court agrees. Section 8-823, titled “Notice of taking
19   into temporary custody,” is unequivocally a notice statute. The foreseeable harm arising
20   from the violation of such a provision is lack of notice, not emotional distress. Because §
21   8-821(F) was not designed to prevent the harm that Plaintiffs allege, the duty prong has not
22   been met. Summary judgment is therefore inappropriate on Plaintiffs’ negligence claim
23   stemming from § 8-823.
24          Because Plaintiffs have not shown they are entitled to relief as a matter of law on
25   any of their negligence theories, the Court will deny summary judgment to Plaintiffs on
26   their negligence claim. Further, the Court will grant summary judgment to Defendants on
27
     else” as the final approver was intended to point to the staff group. However, even if
28   staffing was an ordinary department practice and the Boys’ removal decision was not
     staffed, § 8-822(C) does not appear to include a staffing requirement.

                                                 -6-
      Case 2:17-cv-03826-DLR Document 153 Filed 12/23/20 Page 7 of 7



 1   Plaintiffs’ negligence claim insofar as it rests on alleged violations of A.R.S. §§ 8-821(F)
 2   and 8-823. As a matter of law, these provisions were not designed to prevent the harm
 3   alleged by Plaintiffs. Consequently, Plaintiffs cannot meet the duty element. An award of
 4   summary judgment to Defendants is appropriate here, even though they did not move for
 5   summary judgment, because Plaintiffs had a full and fair opportunity to brief their duty
 6   arguments. See Whitmire v. Wal-Mart Stores, Inc., 359 F. Supp. 761, 792 (D. Ariz. 2019)
 7   (quoting In re Harris Pine Mills, 44 F.3d 1431, 1439 (9th Cir. 1995) (the Court may grant
 8   summary judgment for a nonmovant without notice where “the losing party has had a full
 9   and fair opportunity to ventilate the issues involved in the motion.”)). For these reasons,
10          IT IS ORDERED that Plaintiffs’ motion for summary judgment (Doc. 147) is
11   GRANTED IN PART AND DENIED IN PART as detailed above.
12          IT IS FURTHER ORDERED that summary judgment is granted to Defendants on
13   Plaintiffs’ negligence claim insofar as it rests on alleged violations of A.R.S. §§ 8-821(F)
14   and 8-823.
15          Dated this 23rd day of December, 2020.
16
17
18
19
                                                   Douglas L. Rayes
20                                                 United States District Judge
21
22
23
24
25
26
27
28


                                                 -7-
